DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 55-77 are allowed, renumbered 1-23. Claims 1-54 are cancelled.
Claims 55, 70 and 76 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A logic circuitry package for a replaceable print apparatus component comprising an interface to communicate with a print apparatus logic circuit, and at least one logic circuit configured to: 
receive, via the interface, a first command to read a first calibration sensor; 
transmit, via the interface, a first digital value in response to the first command; 
receive, via the interface, a second command to read a second calibration sensor; 
transmit, via the interface, a second digital value in response to the second command; 
receive, via the interface, a third command corresponding to a sensor ID; and 
transmit, via the interface, a third digital value in response to the third command; wherein the third digital value adjusted based on the first digital value and the second digital value corresponds to an absolute temperature of the print apparatus component.
Vanbrocklin (US 2014/0354729) teaches an apparatus including an analog memory, a temperature sensor, a comparator, and a pulse circuit. The analog memory is charged to a reference voltage corresponding to a predetermined temperature of a printhead. The temperature sensor measures a thermal voltage of at least one of the plurality of local areas of the printhead. The comparator obtains a comparison result by 
However, Vanbrocklin does not teach the invention as claimed, especially receive, via the interface, a first command to read a first calibration sensor; 
transmit, via the interface, a first digital value in response to the first command; 
receive, via the interface, a second command to read a second calibration sensor; 
transmit, via the interface, a second digital value in response to the second command; 
receive, via the interface, a third command corresponding to a sensor ID; and 
transmit, via the interface, a third digital value in response to the third command; wherein the third digital value adjusted based on the first digital value and the second digital value corresponds to an absolute temperature of the print apparatus component.
Anderson (US 6,299,273) teaches a method of controlling a temperature of a print chip of a printhead in an ink jet printer includes providing the printer with a memory device. The print chip is provided with and at least one ink-jetting resistor. The printhead is provided with at least one substrate heater and a heatsink attached to the print chip. Power is applied to the substrate heater and/or the ink-jetting resistor. Temperature data associated with the print chip is recorded during the applying step. A thermal resistance value of the print chip to the heatsink and/or a thermal capacitance value associated with the printhead is calculated dependent upon the recorded temperature data. The thermal resistance value of the print chip to the heatsink and/or the thermal capacitance value associated 
However, Anderson does not teach the invention as claimed, especially receive, via the interface, a first command to read a first calibration sensor; 
transmit, via the interface, a first digital value in response to the first command; 
receive, via the interface, a second command to read a second calibration sensor; 
transmit, via the interface, a second digital value in response to the second command; 
receive, via the interface, a third command corresponding to a sensor ID; and 
transmit, via the interface, a third digital value in response to the third command; wherein the third digital value adjusted based on the first digital value and the second digital value corresponds to an absolute temperature of the print apparatus component.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675